Appeal by the defendant from a resentence of the County Court, Suffolk County (Kahn, J.), imposed March 12, 2009, which, upon his conviction of rape in the first degree (two counts), sexual abuse in the first degree (four counts), and endangering the welfare of a child, upon his plea of guilty, imposed a period of postrelease supervision of five years in addition to the determinate sentences of imprisonment of nine years for rape in the first degree, five years for sexual abuse in the first degree, and one year for endangering the welfare of a child imposed by the same court (Ohlig, J), on October 12, 1999.
Ordered that the resentence is reversed, on the law, and the original sentence is reinstated.
As the People correctly concede, the imposition of a period of postrelease supervision on this defendant violated his rights under the Double Jeopardy Clauses of the United States and New York Constitutions (see US Const, 5th Amend; NY Const, art I, § 6; People v Williams, 14 NY3d 198 [2010]). Accordingly, the resentence must be reversed, and the original sentence reinstated. Miller, J.P., Leventhal, Chambers and Lott, JJ., concur.